Citation Nr: 0734223	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-33 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for defective 
hearing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to June 1970, 
and from February 1972 to June 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
noncompensable evaluation for defective hearing. 

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  During the hearing, the veteran submitted 
additional private medical evidence along with a waiver of 
initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review, the Board finds that additional development is 
necessary.  The veteran seeks a compensable evaluation for 
his service-connected defective hearing, and contends that 
such disability has worsened since his most recent VA 
audiology examination completed in January 2005. 

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 
4.85 (2007).

As noted, during his May 2007 personal hearing, the veteran 
submitted a private audiogram report.  While such report 
reveals findings which appear to support the veteran's 
contention that his hearing loss has worsened, the 
audiologist did not provide numerical values for puretone 
decibel loss, and it is not shown that the results of the 
word recognition test, in percentages, were obtained using 
the Maryland CNC test.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
Accordingly, it is not shown that this evaluation was 
conducted in accordance with 38 C.F.R. § 4.85(a) (2007) and 
therefore, is not adequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded a VA 
examination to determine the extent of his 
service-connected defective hearing.  All 
pertinent symptomatology and findings must 
be reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  This audiometric evaluation 
must be conducted pursuant to 38 C.F.R. § 
4.85(a) in order to establish the current 
severity of the service-connected 
defective hearing - it must be conducted 
by a state-licensed audiologist and 
include a controlled speech discrimination 
test (Maryland CNC) and a puretone 
audiometry test.

2.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After the 
veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
further appellate review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



